Title: Mary Smith Cranch to Abigail Adams, [after 22] September 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree [post 22] September [1790]
I beleive cousin Thomas has wanted his Trunk. I hear that Barnard did not sail till last week I hope your son has arriv’d safe but wonder that we have not heard from him. He promiss’d to write. The parting on our side was hard I cannot think of it without a Tear He had so indear’d himself to us all by his affectionate behaviour & amiable manners that he was to us a Son & Brother may a good providince attend him wherever he goes—

You my dear Sister I find will soon leave new-york & altho I should not be more likely to see you when there than at Philadelphia yet I cannot bear you should move a Step farther from us—but I will please myself that you will make us a visit next Summer—
The People who apply’d to us about your House had taken a house at Cambridge but think it too far from publick amusements & are going into Boston for the winter— Mr Turner who married Mr Adams Daughter apply’d to me the other day to know if the House was to Let & wish’d to take a part of it— I told him you wish’d to let the whole but could not tell whether you would let only a part. Doctor Tufts says you had better let it be empty unless you can let it to some purpose, & to some person who will not abuse it. We will make Fires in it & preserve it from harm as well as we can
I have receiv’d your Letter of August 29th & hop’d to have had another before this time— mr Cranch says he din’d with you a few week since & that you were well I allmost begrudg’d him the pleasure— mr Hunt from St Croix Lodg’d in the House with mr Adams upon his Journey to Philadelphia so that I feel as if I had been constantly knowing something about you— When you go to your new Lodgings I beg you would ask Doctor Rush about that marvellous Funeral of mrs Browns who was kill’d by falling upon a spit— miss Chartt is still in deep mourning for the Family all of whome are dead except old mr Price. I very believe her Parents are convinc’d there never were such People in Boston—but why they try to keep up the Idea I know not— We do not visit nor have for these Seven months—but are very neighbourly other ways Charles is married & is now here with his wife
This week mrs Quncy & mrs Packard leave Braintree do you not pity me my sister? It was the only house I could visit at with freedom except mr Alleynes in this town What a dispersion of Friends— mr Palmers Family all going & miss otis too mr otis & his wife Lodg’d here as they came from Plymouth—
Tell mrs Brisler that her Brother is to be married soon to miss Leafy Baxter so she may lay asside her mourning if she has finish’d making it— She will make him an exellent wife the Family are all pleass’d with it.
Poor mr Thaxter has lost his Baby & it has been almost too much for him I hear his fits have been more frequent Since— he was very fond of his child & it was a very fine one— I do not think he will live long— mrs Thaxter has a Severe trial poor woman, The Baby lay sick above two months with a dissorder in its Bowels which ended in a distress’d consumtion— I hope mrs Smith & her little ones are well my Love to her. will She go with you?
If you will not let me, I will say no more & only thank you— I hope we shall not always feel so many calls as we have done for these several years nobody but I know half the Difficultes I have had to incounter I have thoughts sometimes it would be to hard for me you & I have been better wives than the world will ever know of or give us cridit for
Mr Cranch is almost sick with one of his dreadfull colds & coughs I am much concern’d about him it has staid so long by him the rest of us are well William has some business already. He is very attentive— mrs norton & her little one are better they have been poorly with colds & the Baby with Teeth
when your carpet which is like that you gave me is wore out, I will thank you for it to mend mine—
cousin John attends to his Business too closely he ought to come to Braintree often— he will be sick if he does not ride out of Town
pray write often tis the only consolation I have for your absence & a Letter is always a cordial to the spirits of / your affectionate Sister
Mary Cranch
